Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 1, 2022

                                     No. 04-21-00327-CV

  NETFLIX, INC.; Netflix Worldwide Entertainment, LLC; Kyoko Miyake; Sarit G. Work;
Samantha Knowles; Kate Gill; Jigsaw Productions, LLC; Muddy Waters Productions LLC; Alex
  Gibney; Philip Ross; Jo Ann Rivera; Laura A. Martinez; Brittany A. Martinez; Michelle C.
                              Martinez; and Jose H. Martinez,
                                        Appellants

                                              v.

                                      Tonya BARINA,
                                         Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CI04501
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
       The most recent oral argument submission date was scheduled on June 28, 2022.
        That date was continued for a future submission date. On further consideration, we set
this case for submission on briefs. See TEX. R. APP. P. 39.1(d). All requests for oral argument
are denied.
        The cause is set for submission on briefs on July 22, 2022, before the following panel:
Justice Patricia O. Alvarez, Justice Irene Rios, and Justice Beth Watkins.

       It is so ORDERED on July 1, 2022.

                                                          PER CURIAM


       ATTESTED TO: ______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT